USCA4 Appeal: 22-4127      Doc: 20         Filed: 09/26/2022     Pg: 1 of 3




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-4127


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        BERNARD EUGENE PHILLIPS,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Greenville. James C. Dever III, District Judge. (4:21-cr-00007-D-1)


        Submitted: September 22, 2022                               Decided: September 26, 2022


        Before WILKINSON, DIAZ, and RUSHING, Circuit Judges.


        Affirmed in part and dismissed in part by unpublished per curiam opinion.


        ON BRIEF: G. Alan DuBois, Federal Public Defender, Jennifer C. Leisten, Assistant
        Federal Public Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Raleigh,
        North Carolina, for Appellant. David A. Bragdon, Assistant United States Attorney,
        Kristine L. Fritz, Assistant United States Attorney, OFFICE OF THE UNITED STATES
        ATTORNEY, Raleigh, North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-4127         Doc: 20       Filed: 09/26/2022     Pg: 2 of 3




        PER CURIAM:

               Bernard Eugene Phillips pleaded guilty, pursuant to a written plea agreement, to

        possession of a firearm by a convicted felon, in violation of 18 U.S.C. §§ 922(g)(1),

        924(a)(2) (2018). *     The district court sentenced him to 114 months’ imprisonment.

        Appellate counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967),

        asserting that there are no meritorious issues for appeal but questioning whether the district

        court plainly erred by applying an enhancement to Phillips’ advisory Sentencing

        Guidelines range; whether the court adequately explained a special condition of supervised

        release; and whether that supervised release condition is substantively reasonable. Phillips

        did not file a pro se supplemental brief after being notified of his right to do so. The

        Government moves to dismiss this appeal as barred by the appellate waiver contained in

        Phillips’ plea agreement. We affirm in part and dismiss in part.

               Where, as here, the Government seeks to enforce an appeal waiver and Phillips has

        not alleged a breach of the plea agreement, we will enforce the waiver if it is valid and the

        issue raised on appeal falls within the scope of the waiver. United States v. Dillard, 891

        F.3d 151, 156 (4th Cir. 2018). Phillips does not contest that he knowingly and intelligently

        waived his right to appeal, see United States v. Manigan, 592 F.3d 621, 627 (4th Cir. 2010),



               *
                Section 924(a)(2) was amended and no longer provides the penalty for § 922(g)
        convictions; the new penalty provision in 18 U.S.C. § 924(a)(8) sets forth a statutory
        maximum sentence of 15 years’ imprisonment for a § 922(g) offense. See Bipartisan Safer
        Communities Act, Pub. L. No. 117-159, § 12004(c), 136 Stat. 1313, 1329 (2022). The
        15-year statutory maximum does not apply in this case, however, because Phillips was
        convicted before the June 25, 2022, amendment of the statute.

                                                      2
USCA4 Appeal: 22-4127      Doc: 20         Filed: 09/26/2022      Pg: 3 of 3




        and our review of the plea hearing leads us to conclude that Phillips’ guilty plea was

        knowing and voluntary and that the waiver is valid and enforceable. Phillips’ challenges

        to his sentence fall squarely within the waiver’s scope, and we have reviewed the record in

        accordance with Anders and have identified no potentially meritorious issues that would

        fall outside the scope of the waiver. Accordingly, we grant the Government’s motion to

        dismiss Phillips’ appeal of his sentence and affirm the remainder of the district court’s

        judgment.

               This court requires that counsel inform Phillips, in writing, of the right to petition

        the Supreme Court of the United States for further review. If Phillips requests that a

        petition be filed, but counsel believes that such a petition would be frivolous, then counsel

        may move in this court for leave to withdraw from representation. Counsel’s motion must

        state that a copy thereof was served on Phillips. We dispense with oral argument because

        the facts and legal contentions are adequately presented in the materials before this court

        and argument would not aid the decisional process.

                                                                               AFFIRMED IN PART,
                                                                               DISMISSED IN PART




                                                     3